ORDER
STEPHANIE A. HAND of LIVINGSTON, who was admitted to the bar of this State in 2000, having been found guilty following a jury trial in the Superior Court of New Jersey of financial facilitation of criminal activity (second degree), in violation of N.J.S.A 2C:21-25(b)(2)(a), and theft by deception (second degree), in violation of N.J.S.A. 2C:20-4, and good cause appearing;
It is ORDERED that pursuant to Rule 1:20-13(b)(1), STEPHANIE A. HAND is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that STEPHANIE A. HAND be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that STEPHANIE A. HAND comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
*515ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this state.